DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 were originally filed May 20, 2019.
	The amendment received October 15, 2019 amended claims 3-14.
	The amendment received January 14, 2021 canceled claims 1-9, amended claims 10, 11, and 13-15; and added new claims 16-20.
	Claims 10-20 are currently pending.
	Claims 10, 12, 16, and 17 are currently under consideration.
Election/Restrictions
Applicant elected, without traverse, Group I (subgroup of fragments of late cornified envelope protein (LCE) – SEQ ID NOs: 20-23, 105-111, 119, and 120) in the reply filed on August 3, 2020. Claims 11, 13-15, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicant elected, without traverse, SEQ ID NO: 21 (N-palmitoylated) and water as a carrier in the reply filed on August 3, 2020. Please note: the elected species of SEQ ID NO: 21 ((i) 100% identity and the same length or (ii) 80% identity and a 19mer-50mer) was not found in the prior art. Therefore, the search was extended to additional species.

Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application is a 371 (National Stage) of PCT/EP2017/079307 filed November 15, 2017 which claims foreign priority to EP 16199780.4 filed November 21, 2016.
Withdrawn Objections
The objection to the drawings regarding Figures 4-7 and 10-12 containing sequences without corresponding SEQ ID NOs: is withdrawn in view of the amendment to the Brief Description of Drawings received January 14, 2021. 

The objection to the disclosure regarding Tables 1-10, 13-16, and 22-27 containing sequences without corresponding SEQ ID NOs: is withdrawn in view of the amendment received January 14, 2021.  

The objection to claim 7 regarding “--70%” should read “70%” is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.  

The objection to claim 7 regarding “Asp” should be “Asn” (see last line of (c)) is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.  

The objection to claim 8 regarding the claim containing various embedded periods (e.g. “spp.” should be species; see 112(b) rejection below regarding “e.g.”) is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.  

The objection to claim 8 regarding the “and” in front of “Salmonella” should be moved to between Acinetobacter and Paenibacillus is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021. 

The objection to claim 10 regarding the claim containing sequences to nonelected subgroups (i.e. non-LCE fragments) is withdrawn upon further consideration.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Rejections
	The rejection of claims 1-9 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received January 14, 2021.

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding the phrase "for example" (e.g.) is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding the phrase "such as" is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding “at least two neighboring histidine residues” is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding functional limitations is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding functional limitations is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.

The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends regarding functional limitations is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.  

The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends regarding functional limitations is withdrawn in view of the cancellation of the claim in the amendment received January 14, 2021.  

The rejection of claims 1-4, 7-9, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by De Smet et al., 2005, Human antimicrobial peptides: defensins, cathelicidins and histatins, Biotechnology Letters, 27: 1337-1347 is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-4, 8, 9, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Docherty et al., 1987, Inactivation of Herpes Simplex Virus Types 1 and 2 by Synthetic Histidine Peptides, Antimicrobial Agents and Chemotherapy, 31(10): 1562-1566 is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-4, 8, 9, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Guzman et al., 2013, Inhibitory effect of short cationic homopeptides against Gram-positive bacteria, J Pept Sci, 19: 792-800 is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-4, 8-10, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. WO 2015/077342 published May 28, 2015 is withdrawn in view of the cancellation of SEQ ID NO: 52 from independent claim 10 in the amendment received January 14, 2021.

The rejection of claims 1-4, 8, 9, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Bell WO 03/067212 published August 14, 2003 is withdrawn in view of the cancellation of SEQ ID NO: 13 from independent claim 10 in the amendment received January 14, 2021.

The rejection of claims 1-4, 7-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al. U.S. Patent 9,061,059 issued June 23, 2015 is withdrawn in view of the length limit of a 50mer or less in the amendment received January 14, 2021.

The rejection of claims 1-9 and 12 under 35 U.S.C. 103 as being unpatentable over De Smet et al., 2005, Human antimicrobial peptides: defensins, cathelicidins and histatins, Biotechnology Letters, 27: 1337-1347 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-5, 8, 9, and 12 under 35 U.S.C. 103 as being unpatentable over Docherty et al., 1987, Inactivation of Herpes Simplex Virus Types 1 and 2 by Synthetic Histidine Peptides, Antimicrobial Agents and Chemotherapy, 31(10): 1562-1566 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-5, 8, 9, and 12 under 35 U.S.C. 103 as being unpatentable over Guzman et al., 2013, Inhibitory effect of short cationic homopeptides against Gram-positive bacteria, J Pept Sci, 19: 792-800 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received January 14, 2021.

The rejection of claims 1-6, 8-10, and 11 under 35 U.S.C. 103 as being unpatentable over Hung et al. WO 2015/077342 published May 28, 2015 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the cancellation of SEQ ID NO: 52 from independent claim 10 in the amendment received January 14, 2021.

The rejection of claims 1-6, 8-10, and 12 under 35 U.S.C. 103 as being unpatentable over Bell WO 03/067212 published August 14, 2003 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the cancellation of SEQ ID NO: 13 from independent claim 10 in the amendment received January 14, 2021.

The rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. U.S. Patent 9,061,059 issued June 23, 2015 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the length limit of a 50mer or less in the amendment received January 14, 2021.
Maintained Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring antimicrobial peptides and fragments thereof without significantly more. The claims recite an antimicrobial peptide comprising an amino acid sequence that is (i) selected from the group consisting of SEQ ID NOs: 1 to 12, 14 to 51, and 53-130 or (ii) has a seqeucne identity of at least 80% to a seqeucne selected from the group consisting of SEQ ID NOs: 1 to 12, 14 to 51, and 53-130 wherein the antimicrobial peptide is 50 amino acid residues or fewer in length. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because lipidation (see claims 16 and 17; see Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618) and carriers (see claim 12) are well-understood, routine, and conventional in the art. The present specification discloses that the antimicrobial peptides as claimed are based on fragments of naturally occurring polypeptides including hornerin (HRNR), filaggrin (FLG), filaggrin 2 (FLG 2), late cornified envelope protein (LCE), and repetin (RPT) (see present paragraphs 161 and 188). Members of the cornified cell envelopes are known in the art to be antimicrobial (please refer to Niehues et al., 2017, Psoriasis-associated Late Cornified Envelope (LCE) Proteins Have Antibacterial Activity, J Invest Dermatol, 137(11): 2380-2388 and Hansmann et al., 2015, Skin-Derived C-Terminal Filaggrin-2 Fragments Are Pseudomonas aeruginosa-Directed Antimicrobials Targeting Bacterial Replication, PLoS Pathogens, 11(9): e1005159 (21 pages)).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 101 as being a judicial exception for claims 10, 12, 16, and 17 were considered but are not persuasive for the following reasons.
	Applicants contend that the recited peptides have higher than expected antimicrobial activities compared to the naturally occurring counterparts.
	Applicants’ arguments are not convincing since (a) not every one of SEQ ID NOs: 1 to 12, 14 to 51, and 53-130 or peptides with at least 80% identity to SEQ ID NOs: 1 to 12, 14 to 51, and 53-130 were tested for antimicrobial activity (see the examples, Figures, and Tables in the specification), (b) SEQ ID NOs: 1 to 12, 14 to 51, and 53-130 or peptides with at least 80% identity to SEQ ID NOs: 1 to 12, 14 to 51, and 53-130 are fragments of hornerin (HRNR), filaggrin (FLG), filaggrin 2 (FLG 2), late cornified envelope protein (LCE), and repetin (RPT) (see present paragraphs 161 and 188) and not different from “naturally occurring counterparts”, (c) controls of full length hornerin (HRNR), filaggrin (FLG), filaggrin 2 (FLG 2), late cornified envelope protein (LCE), and repetin (RPT) were not tested, (d) some of the sequences tested have very high MBC90 (e.g. 75 g/ml, etc. or >300 g/ml which is assumed to be no microbial activity – see Tables 1-29; see SEQ ID NOs: 2, 57, 60, 61, 63, 68, 71-73, 83, 85-87, 89-93, etc.; see Figures 1-17), and (e) members of the cornified cell envelopes are known in the art to be antimicrobial (please refer to Niehues et al., 2017, Psoriasis-associated Late Cornified Envelope (LCE) Proteins Have Antibacterial Activity, J Invest Dermatol, 137(11): 2380-2388 and Hansmann et al., 2015, Skin-Derived C-Terminal Filaggrin-2 Fragments Are Pseudomonas aeruginosa-Directed Antimicrobials Targeting Bacterial Replication, PLoS Pathogens, 11(9): e1005159 (21 pages)).
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovanessian et al. U.S. Patent Application Publication 2004/0002457 published January 1, 2004.
For present claims 10 and 12, Hovanessian et al. teach SEQ ID NO: 21 with 80.2% identity (i.e. three non-conservative amino acid substitutions) to present SEQ ID NO: 7 and a 50mer (please refer to the entire specification particularly the abstract; paragraphs 21-27, 32-38; SEQ ID NO: 21). Hovanessian et al. also teach various modifications to the disclosed peptides (please refer to the entire specification particularly paragraphs 32-38).
RESULT 8
ADJ58992
ID   ADJ58992 standard; protein; 50 AA.
XX
AC   ADJ58992;
XX
DT   06-MAY-2004  (first entry)
XX
DE   Human nucleolin protein, NP50.
XX
KW   Cell membrane; RGG domain; HIV infection; human immunodeficiency virus;
KW   gene therapy; nucleolin; human.
XX
OS   Homo sapiens.
XX
CC PN   US2004002457-A1.
XX
CC PD   01-JAN-2004.
XX
CC PF   11-MAR-2003; 2003US-00384569.
XX
PR   12-MAR-2002; 2002US-0363371P.
PR   23-JUL-2002; 2002US-0397600P.
XX
CC PA   (HOVA/) HOVANESSIAN A V.
CC PA   (BRIA/) BRIAND J.
XX
CC PI   Hovanessian AV,  Briand J;
XX
DR   WPI; 2004-070751/07.
XX
CC PT   New purified peptides involved in the attachment of a microorganism or a 
CC PT   protein ligand to a cell membrane, useful for preventing or treating HIV 
CC PT   infection.
XX
CC PS   Example 7; SEQ ID NO 21; 48pp; English.
XX
CC   The invention provides peptides involved in the attachment of a 
CC   microorganism or protein ligands to the membrane of the cell. The 
CC   invention is useful in preventing and treating HIV (human 
CC   immunodeficiency virus) infection in mammals. The invention is also 
CC   useful in gene therapy. The present sequence is human nucleolin protein. 
CC   The protein is used in the exemplification of the invention.
XX
SQ   Sequence 50 AA;

  Query Match             80.2%;  Score 101;  DB 5;  Length 50;
  Best Local Similarity   86.4%;  
  Matches   19;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 GRRGGGGGRGGGRGGRGGGGGR 22
              | ||| |||||||||||| |||
Db         11 GGRGGFGGRGGGRGGRGGFGGR 32


Therefore, the teachings of Hovanessian et al. anticipate the presently claimed peptide.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Leeuwen et al., U.S. Patent 5,958,684 issued September 28, 1999.
For present claims 10 and 12, Van Leeuwen et al. teach SEQ ID NO: 161 with 100% identity to present SEQ ID NO: 14 and a 13mer and carriers (please refer to the entire specification particularly Figures 8A-8C; columns 10, 15, 16, 18; SEQ ID NO: 161).
RESULT 1
US-08-726-306A-161
; Sequence 161, Application US/08726306A
; Patent No. 5958684
;  GENERAL INFORMATION:
;    APPLICANT:  van Leeuwen, Frederik Willem
;    APPLICANT:  Burbach, Johannes Peter Henri
;    APPLICANT:  Grosveld, Franklin G.
;    TITLE OF INVENTION:  DIAGNOSIS METHOD AND REAGENTS
;    NUMBER OF SEQUENCES:  189
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Banner & Witcoff, Ltd.
;      STREET:  1 Financial Center
;      CITY:  Boston
;      STATE:  MA
;      COUNTRY:  US
;      ZIP:  02111
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Diskette, 3.50 inch, 1.44 Mb storage
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  WordPerfect 6.1
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/726,306A
;      FILING DATE:  02-Oct-1996
;    PRIOR APPLICATION DATA:
;      APPLICATION NUMBER:  GB 95/20080.4
;      FILING DATE:  02-Oct-1995
;    PRIOR APPLICATION DATA:
;      APPLICATION NUMBER:  US 60/009,832
;      FILING DATE:  01-Jan-1996
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Williams, Ph.D., Kathleen M.
;      REGISTRATION NUMBER:  34,380
;      REFERENCE/DOCKET NUMBER:  96,048-A (3255/00784)
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (617) 345-9100
;      TELEFAX:  (617) 345-9111
;  INFORMATION FOR SEQ ID NO:  161:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  13 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  unknown
;    MOLECULE TYPE:  peptide
US-08-726-306A-161

  Query Match             100.0%;  Score 33;  DB 2;  Length 13;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRRGGR 6
              ||||||
Db          7 GRRGGR 12

Therefore, Van Leeuwen et al. anticipate the presently claimed peptide.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chook U.S. Patent 8,470,976 issued June 25, 2013.
For present claims 10 and 12, Chook teaches SEQ ID NO: 118 with 100% identity to present SEQ ID NO: 15 and a 29mer (please refer to the entire specification particularly the abstract; SEQ ID NO: 118).
RESULT 6
US-11-697-656E-118
; Sequence 118, Application US/11697656E
; Patent No. 8470976
; GENERAL INFORMATION
;  APPLICANT: Board of Regents, The University of Texas System
;  APPLICANT:Chook, Yuh Min
;  TITLE OF INVENTION: Methods and Compositions for Targeting Macromolecules Into the
;  TITLE OF INVENTION:Nucleus
;  FILE REFERENCE: UTSW:1064
;  CURRENT APPLICATION NUMBER: US/11/697,656E
;  CURRENT FILING DATE: 2007-04-06
;  PRIOR APPLICATION NUMBER: 60/814,127
;  PRIOR FILING DATE: 2006-06-17
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 118
;  LENGTH: 29
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide.
US-11-697-656E-118

  Query Match             90.0%;  Score 45;  DB 6;  Length 29;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRRGGRGG 8
              ||||||||
Db          4 GRRGGRGG 11

Therefore, Chook anticipates the presently claimed peptide. 

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. WO 2013/048222 published April 4, 2013 (the English language equivalent is utilized for the citations below – see U.S. Patent 9,404,097).
For present claims 10 and 12, Pack et al. teach SEQ ID NO: 2 (20mer) with 90.2% identity to present SEQ ID NO: 16 and 84.7% identity to present SEQ ID NOs: 17, 18, and 19 and carriers (please refer to the entire specification particularly columns 2, 3, 5, 6, 12; SEQ ID NO: 2).
SEQ ID NO: 16
RESULT 9
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             90.2%;  Score 55;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGR 11
              ||||||||||
Db          4 RRGGRGGRGR 13


SEQ ID NO: 17
RESULT 22
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             84.7%;  Score 61;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGRG 12
              |||||||||||
Db          4 RRGGRGGRGRG 14


SEQ ID NO: 18
RESULT 22
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             84.7%;  Score 61;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGRG 12
              |||||||||||
Db          4 RRGGRGGRGRG 14

SEQ ID NO: 19
RESULT 22
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             84.7%;  Score 61;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          2 RRGGRGGRGRG 12
              |||||||||||
Db          4 RRGGRGGRGRG 14

Therefore, the teachings of Pack et al. anticipate the presently claimed peptide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hovanessian et al. U.S. Patent Application Publication 2004/0002457 published January 1, 2004 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
For present claims 10 and 12, Hovanessian et al. teach SEQ ID NO: 21 with 80.2% identity (i.e. three non-conservative amino acid substitutions) to present SEQ ID NO: 7 and a 50mer (please refer to the entire specification particularly the abstract; paragraphs 21-27, 32-38; SEQ ID NO: 21). Hovanessian et al. also teach various modifications to the disclosed peptides (please refer to the entire specification particularly paragraphs 32-38).
RESULT 8
ADJ58992
ID   ADJ58992 standard; protein; 50 AA.
XX
AC   ADJ58992;
XX
DT   06-MAY-2004  (first entry)
XX
DE   Human nucleolin protein, NP50.
XX
KW   Cell membrane; RGG domain; HIV infection; human immunodeficiency virus;
KW   gene therapy; nucleolin; human.
XX
OS   Homo sapiens.
XX
CC PN   US2004002457-A1.
XX
CC PD   01-JAN-2004.
XX
CC PF   11-MAR-2003; 2003US-00384569.
XX
PR   12-MAR-2002; 2002US-0363371P.
PR   23-JUL-2002; 2002US-0397600P.
XX
CC PA   (HOVA/) HOVANESSIAN A V.
CC PA   (BRIA/) BRIAND J.
XX
CC PI   Hovanessian AV,  Briand J;
XX
DR   WPI; 2004-070751/07.
XX
CC PT   New purified peptides involved in the attachment of a microorganism or a 
CC PT   protein ligand to a cell membrane, useful for preventing or treating HIV 
CC PT   infection.
XX
CC PS   Example 7; SEQ ID NO 21; 48pp; English.
XX
CC   The invention provides peptides involved in the attachment of a 
CC   microorganism or protein ligands to the membrane of the cell. The 
CC   invention is useful in preventing and treating HIV (human 
CC   immunodeficiency virus) infection in mammals. The invention is also 
CC   useful in gene therapy. The present sequence is human nucleolin protein. 
CC   The protein is used in the exemplification of the invention.
XX
SQ   Sequence 50 AA;

  Query Match             80.2%;  Score 101;  DB 5;  Length 50;
  Best Local Similarity   86.4%;  
  Matches   19;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 GRRGGGGGRGGGRGGRGGGGGR 22
              | ||| |||||||||||| |||
Db         11 GGRGGFGGRGGGRGGRGGFGGR 32

	However, Hovanessian et al. do not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Van Leeuwen et al., U.S. Patent 5,958,684 issued September 28, 1999and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
For present claims 10 and 12, Van Leeuwen et al. teach SEQ ID NO: 161 with 100% identity to present SEQ ID NO: 14 and a 13mer and carriers (please refer to the entire specification particularly Figures 8A-8C; columns 10, 15, 16, 18; SEQ ID NO: 161).
RESULT 1
US-08-726-306A-161
; Sequence 161, Application US/08726306A
; Patent No. 5958684
;  GENERAL INFORMATION:
;    APPLICANT:  van Leeuwen, Frederik Willem
;    APPLICANT:  Burbach, Johannes Peter Henri
;    APPLICANT:  Grosveld, Franklin G.
;    TITLE OF INVENTION:  DIAGNOSIS METHOD AND REAGENTS
;    NUMBER OF SEQUENCES:  189
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Banner & Witcoff, Ltd.
;      STREET:  1 Financial Center
;      CITY:  Boston
;      STATE:  MA
;      COUNTRY:  US
;      ZIP:  02111
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Diskette, 3.50 inch, 1.44 Mb storage
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  WordPerfect 6.1
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/726,306A
;      FILING DATE:  02-Oct-1996
;    PRIOR APPLICATION DATA:
;      APPLICATION NUMBER:  GB 95/20080.4
;      FILING DATE:  02-Oct-1995
;    PRIOR APPLICATION DATA:
;      APPLICATION NUMBER:  US 60/009,832
;      FILING DATE:  01-Jan-1996
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Williams, Ph.D., Kathleen M.
;      REGISTRATION NUMBER:  34,380
;      REFERENCE/DOCKET NUMBER:  96,048-A (3255/00784)
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (617) 345-9100
;      TELEFAX:  (617) 345-9111
;  INFORMATION FOR SEQ ID NO:  161:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  13 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  unknown
;    MOLECULE TYPE:  peptide
US-08-726-306A-161

  Query Match             100.0%;  Score 33;  DB 2;  Length 13;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRRGGR 6
              ||||||
Db          7 GRRGGR 12

	However, Van Leeuwen et al. do not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chook U.S. Patent 8,470,976 issued June 25, 2013 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
	For present claims 10 and 12, Chook teaches SEQ ID NO: 118 with 100% identity to present SEQ ID NO: 15 and a 29mer (please refer to the entire specification particularly the abstract; SEQ ID NO: 118).
RESULT 6
US-11-697-656E-118
; Sequence 118, Application US/11697656E
; Patent No. 8470976
; GENERAL INFORMATION
;  APPLICANT: Board of Regents, The University of Texas System
;  APPLICANT:Chook, Yuh Min
;  TITLE OF INVENTION: Methods and Compositions for Targeting Macromolecules Into the
;  TITLE OF INVENTION:Nucleus
;  FILE REFERENCE: UTSW:1064
;  CURRENT APPLICATION NUMBER: US/11/697,656E
;  CURRENT FILING DATE: 2007-04-06
;  PRIOR APPLICATION NUMBER: 60/814,127
;  PRIOR FILING DATE: 2006-06-17
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 118
;  LENGTH: 29
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide.
US-11-697-656E-118

  Query Match             90.0%;  Score 45;  DB 6;  Length 29;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRRGGRGG 8
              ||||||||
Db          4 GRRGGRGG 11

	However, Chook does not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chook U.S. Patent 8,470,976 issued June 25, 2013.
For present claims 10 and 12, Chook teaches SEQ ID NO: 118 with 100% identity to present SEQ ID NO: 15 and a 29mer (please refer to the entire specification particularly the abstract; SEQ ID NO: 118).
RESULT 6
US-11-697-656E-118
; Sequence 118, Application US/11697656E
; Patent No. 8470976
; GENERAL INFORMATION
;  APPLICANT: Board of Regents, The University of Texas System
;  APPLICANT:Chook, Yuh Min
;  TITLE OF INVENTION: Methods and Compositions for Targeting Macromolecules Into the
;  TITLE OF INVENTION:Nucleus
;  FILE REFERENCE: UTSW:1064
;  CURRENT APPLICATION NUMBER: US/11/697,656E
;  CURRENT FILING DATE: 2007-04-06
;  PRIOR APPLICATION NUMBER: 60/814,127
;  PRIOR FILING DATE: 2006-06-17
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 118
;  LENGTH: 29
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide.
US-11-697-656E-118

  Query Match             90.0%;  Score 45;  DB 6;  Length 29;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRRGGRGG 8
              ||||||||
Db          4 GRRGGRGG 11

Therefore, Chook anticipates the presently claimed peptide. 

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. WO 2013/048222 published April 4, 2013 (the English language equivalent is utilized for the citations below – see U.S. Patent 9,404,097) and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
For present claims 10 and 12, Pack et al. teach SEQ ID NO: 2 (20mer) with 90.2% identity to present SEQ ID NO: 16 and 84.7% identity to present SEQ ID NOs: 17, 18, and 19 and carriers (please refer to the entire specification particularly columns 2, 3, 5, 6, 12; SEQ ID NO: 2).
SEQ ID NO: 16
RESULT 9
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             90.2%;  Score 55;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGR 11
              ||||||||||
Db          4 RRGGRGGRGR 13

SEQ ID NO: 17
RESULT 22
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             84.7%;  Score 61;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGRG 12
              |||||||||||
Db          4 RRGGRGGRGRG 14


SEQ ID NO: 18
RESULT 22
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             84.7%;  Score 61;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGRG 12
              |||||||||||
Db          4 RRGGRGGRGRG 14

SEQ ID NO: 19
RESULT 22
BAM92059
ID   BAM92059 standard; peptide; 20 AA.
XX
AC   BAM92059;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Salpingoeca sp. CAMK/TSSK self-assembling peptide Sa1_p1, SEQ ID 2.
XX
KW   Protein kinase CAMK; Protein kinase TSSK; biosensor; dna detection;
KW   drug delivery; filter; photonics; protein detection; recombinant protein;
KW   rna detection; silica.
XX
OS   Salpingoeca sp. ATCC 50818.
XX
CC PN   WO2013048222-A2.
XX
CC PD   04-APR-2013.
XX
CC PF   02-OCT-2012; 2012WO-KR007976.
XX
PR   30-SEP-2011; 2011KR-00100176.
PR   30-SEP-2011; 2011KR-00100177.
XX
CC PA   (UYKR ) UNIV KOREA RES&BUSINESS FOUND.
XX
CC PI   Pack SP,  Ki MR;
XX
DR   WPI; 2013-F09841/27.
DR   GENBANK; EGD72728.
XX
CC PT   Composition useful in silica composition used as drug carrier, contrast 
CC PT   composition, multiple probes, fiber, filter, bone substitute, photonics 
CC PT   device, and biosensor, comprises peptide.
XX
CC PS   Claim 1; SEQ ID NO 2; 35pp; English.
XX
CC   The present invention relates to a novel composition comprising at least 
CC   one self-assembling peptide (BAM92058-BAM92064) which is useful for 
CC   synthesizing silica. The invention further provides: (1) a fusion protein
CC   comprising at least one self-assembling peptide (BAM92058-BAM92067); (2) 
CC   a method for synthesizing silica by reacting the fusion protein of (1) 
CC   with silica precursors; (3) a silica composition having a surface of self
CC   -assembled structure containing the self-assembling peptide; (4) a drug 
CC   delivery carrier comprising the silica composition of (3) and a carrier; 
CC   (5) a contrast composition comprising the silica composition of (3) and a
CC   carrier; (6) a multiple probe comprising the silica composition of (3); 
CC   (7) a fiber comprising an electrically radiated silica composition; (8) a
CC   filter comprising the fiber of (7); (9) a bone substitute comprising the 
CC   silica composition of (3); (10) photonics device comprising the silica 
CC   composition of (3); and (11) a biosensor comprising the silica 
CC   composition of (3). The self-assembling peptide is capable of 
CC   polymerizing silica from silica precursors in the presence of an aqueous 
CC   solution under the conditions of room temperature, normal pressure and a 
CC   near-neutral weak base. The silica composition is used as a silica-based 
CC   protein immobilizer, a biosensor, and a drug delivery carrier. The 
CC   biosensor is useful for detecting biomolecules including nucleic acid, 
CC   protein, polysaccharide, or pathogen. The present sequence is a self-
CC   assembling peptide from a Salpingoeca sp. ATCC50818 protein kinase 
CC   CAMK/TSSK corresponding to amino acids from 300-319 which is useful for 
CC   preparing the composition of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             84.7%;  Score 61;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 RRGGRGGRGRG 12
              |||||||||||
Db          4 RRGGRGGRGRG 14
	However, Pack et al. do not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
	SEQ ID NOs: 1-6, 8-10, 11 (wherein X is 1,3-diaminobutyric acid), 12 (wherein X is 1,3-diaminopropionic acid), 20, and 21 are allowable for (i) sequences requiring 100% identity and the same length and (ii) sequences with at least 80% identity and a length of the recited sequences up to and including a 50mer.
	Please note: since art was found for other sequences in the claims and due to the time limits imposed, a determination regarding other sequences in the claims could not be made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makovitzki et al., 2008, Antimicrobial Lipopolypeptides Composed of Palmitoyl Di- and Tricationic Peptides: In Vitro and in Vivo Activites, Self-Asselbly to Nanostructures, and a Plausible Mode of Action, Biochemistry, 47: 10630-10636.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658